UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7225



KARLTON CHERRY,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; CAROL A. SIVERS;
MICHAEL M. HAWKS; HERBERT COULTON, Virginia
Parole Board Members; DAVID N. HARKER, Vice
Chairman, Virginia Parole Board; HELEN F.
FAHEY, Chairman, Virginia Parole Board; JIM
SISK, Manager, Court and Legal Services of the
Virginia Department of Corrections; MRS.
BOLDEN, Agent, Court and Legal Services;
JACKIE   T.  WATSON,   Administrative   Office
Specialist III, of the Powhatan Correctional
Reception and Classification Center of the
Department of Corrections; R. W. HILDE BRAND,
Treatment    Program    Supervisor,    Dillwyn
Correctional Center; MS. DANIALS, Treatment
Counselor, Dillwyn Correctional Center; MS. V.
KENNEDY,    Treatment    Counselor,    Augusta
Correctional Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-05-747-1)


Submitted:   November 22, 2005            Decided:   December 7, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Karlton Cherry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Karlton   Cherry   appeals    the   district   court’s   order

summarily dismissing his action challenging revocation of earned

good time by the Virginia Parole Board.          We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.       See Cherry v. Virginia,

No. CA-05-747-1 (E.D. Va. filed July 11, 2005 & entered July 14,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 3 -